DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The reference character “321” has been used to refer to “a piston” in paragraph 0021, line 3 and “a cylinder” in paragraph 0021, line 2.  
Appropriate correction is required.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Regarding claim 1, line 9, the term “operatio” appears to have a spelling error. For examination purposes, examiner construes the term “operatio” as being “operation”.

Regarding claim 7, line 3, the limitation “a driving mechanism” appears to be amended to recite “the driving mechanism” in order to refer to “a driving mechanism” recited in claim 1, line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “a first syringe” in line 4 and “a second syringe” in line 6 renders the claim indefinite because the claim is unclear if both “a first syringe” and “a second syringe” are referring to “a container” recited in claim 1, line 2 or additional. For examination purposes, examiner construes that container recited in claim 1 includes both “a first syringe” and “a second syringe”. Claim 7 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 7 is amended to clarify whether container includes or is additional to “a first syringe” and “a second syringe”.

Regarding claim 7, the limitation “a first piston driving mechanism” recited in line 4 and “a second piston driving mechanism” recited in line 6 is unclear if these both mechanisms are part of “a driving mechanism” recited in claim 1, line 2 or additional. For examination purposes, examiner construes that “a first piston driving mechanism” and “a second piston driving mechanism” are both part of “driving mechanism”. Claim 7 appears to overcome the prior art of record if claim 7 is amended to clarify if “a first piston driving mechanism” and “a second piston driving mechanism” are part of “a driving mechanism”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a driving mechanism which applies a pressure to a chemical liquid in a container”, “a control unit for setting operating conditions of the driving mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Small et al. (US 2007/0100282 A1).
Regarding claim 1, Small teaches a chemical liquid injector (figure 1A) comprising: a driving mechanism (paragraph 0039, “internal drive motors”) which applies a pressure to a chemical liquid in a container 36a, 36b, and pushes out the chemical liquid; and 
a control unit 24 (and any circuitry/algorithm/processor that controls the operation of the injector according to the method shown in figure 11, paragraph 0082, “algorithm”) for setting operating conditions of the driving mechanism, wherein 
the control unit 24 comprises; 
a main-injection condition determination section (paragraph 0082, portion/section of “algorithm” that performs the functions depicted by elements 1102, 1104, 1106 in figure 11) which determines injection conditions for a main injection (execution of selected injection protocol, 1106 in figure 11); and 
an injection preliminary operation condition determination section (section/portion of “algorithm” that performs the functions depicted the flow chart excluding elements 1102, 1104, 1106 in figure 11) which determines injection conditions for an injection preliminary operation 1112 (execution of patency check settings); and 
is configured to execute the injection preliminary operation and the main injection consecutively in this order (paragraph 0084, patency check is performed prior to protocol execution) when injecting the chemical liquid.

Regarding claim 2, Small teaches wherein an injection rate (see “20 flow ml/sec” for side “B” in figure 13) of the chemical liquid (liquid stored in side “B” in figure 13) for the injection preliminary operation (“Test” in figure 13) is higher than an injection rate (see “2.0 flow ml/sec” for side “B” in figure 13) of the chemical liquid for the main injection (“PH2” in figure 13).

Regarding claim 3, Small teaches wherein an injection time (see “proto* Duration sec” in figure 13 for “Test”) for the chemical liquid in the injection preliminary operation (see “Test” in figure 13) is shorter than the injection time (see “proto* Duration sec” in figure 13 for “PH1” and “PH2” in figure 13) of the chemical liquid for the main injection (see “PH1” and “PH2” in figure 13).

Regarding claim 4, Small teaches wherein the control unit is configured to set automatically (paragraph 0018, lines 7-10, paragraph 0020, lines 8-16, paragraph 0089, lines 1-4, “generated using the stored information and protocol parameters”) at least one parameter of an injection rate and an injection volume for the injection preliminary operation, on the basis of parameters of the injection conditions for the main injection.

Regarding claim 5, Small teaches wherein the control unit is configured to set automatically (paragraph 0018, lines 7-10, paragraph 0020, lines 8-16, paragraph 0089, lines 1-4, “generated using the stored information and protocol parameters”) both parameters of an injection rate and an injection volume for the injection preliminary operation, on the basis of parameters of the injection conditions for the main injection.

Regarding claim 6, Small teaches wherein the main injection (“PH1” and “PH2” in figure 13) includes a phase of carrying out an injection with a fixed injection rate (see “flow ml/sec” in figure 13 for “PH1” and “PH2”) and in a predetermined injection time (see “proto* Duration sec” for “PH1” and “PH2” in figure 13).

Regarding claim 7, Small teaches wherein the chemical liquid injector (figure 1A) comprises a driving mechanism (paragraph 0039, “internal driver motor”); 
a first piston driving mechanism (paragraph 0039, “internal driver motor” associated with one of the two syringes “36a” and “36b” in figure 6) which moves a piston member (see one of the two “p” in figure 1B below) of a first syringe (one of the two elements “36a” and “36b”) filled with a first contrast medium (paragraph 0061, lines 4-6, “contrast media”), provided to an injection head 22; and 
a second piston driving mechanism (paragraph 0039, “internal driver motor” associated with other of the two syringes “36a” and “36b” in figure 6) which moves a piston member (see other of two “p” in figure 1B below) of a second syringe (other of two elements “36a” and “36b”) filled with one of a second contrast medium and a physiological saline (paragraph 0061, lines 4-6, “saline”), provided to the injection head 22.

Regarding claim 8, Small teaches Small teaches further comprising: 
a chemical liquid circuit (see “C” in figure 8 below, the embodiment shows possible design of a chemical liquid circuit and therefore, although different embodiment, this circuit is applicable to embodiment shown in figure 1A) which is to be connected to the first syringe 802 (when applying the chemical liquid circuit to embodiment shown in figure 1A will result in element 802 indicating one of the two elements 36a, 36b) and the second syringe 804 (when applying the chemical liquid circuit to embodiment shown in figure 1A will result in element 804 indicating one of the two elements 36a, 36b), wherein the chemical liquid circuit comprises; 
a first liquid path 810 which is to be connected to the first syringe 802;
a second liquid path 806 which is to be connected to the second syringe 804; 
a connector 812 provided at a location where the first liquid path 810 and the second liquid path 806 merge; and 
a third liquid path (path emerging from or formed in element 814. Examiner construes that even though drawings and disclosure do not provide any connection tube/cannula at end of element 814, element 814 would be having a needle, tube, catheter or cannula to inject fluid into the patient therefore, “third liquid path” can be construed as path formed in element 814 and through a needle, tube, catheter or cannula) extending from the connector 812.


    PNG
    media_image1.png
    386
    487
    media_image1.png
    Greyscale


Regarding claim 10, Small teaches wherein the control unit 24 (and any circuitry/algorithm/processor that controls the operation of the injector according to the method shown in figure 11, paragraph 0082, “algorithm”) is configured to set; 
the injection conditions (injection conditions including the flow rate and volume shown by algorithm in figure 11) for the injection preliminary operation by the first piston driving mechanism (paragraph 0039, “internal driver motor” associated with one of the two syringes “36a” and “36b” in figure 6); and 
the injection conditions (injection conditions including the flow rate and volume shown by algorithm in figure 11) for the injection preliminary operation by the second piston driving mechanism (paragraph 0039, “internal driver motor” associated with other of the two syringes “36a” and “36b” in figure 6).

Regarding claim 11, Small teaches wherein when an operation time (“proto* Duration sec” for “A” in “Test” phase in figure 13) for one injection preliminary operation (operation for “A” in “Test” phase in figure 13) and an operation time (“proto* Duration sec” for “B” in “Test” phase in figure 13) for another injection preliminary operation (operation for “B” in “Test” phase in figure 13) differ, an operation timing of the first piston driving mechanism (paragraph 0039, “internal driver motor” associated with one of the two syringes “36a” and “36b” in figure 6) and an operation timing of the second piston driving mechanism (paragraph 0039, “internal driver motor” associated with other of two syringes “36a” and “36b” in figure 6) are controlled in accordance with a shorter operation time (“controlled in accordance with a shorter operation time” is pretty broad and therefore any order of chemical delivery from both cylinder “A” and “B” will be reasonably broadly construed as being “controlled in accordance with a shorter operation time”).

Regarding claim 12, Small teaches further comprising: 
one or a plurality of display devices 32, wherein 
the control unit 24 (and any circuitry/algorithm/processor that controls the operation of the injector according to the method shown in figure 11, paragraph 0082, “algorithm”) does not display the injection conditions (paragraph 0088, lines 2-12, display does not display the injection preliminary operation until “test injection” key is pressed) for the injection preliminary operation on one or the plurality of display devices.

Regarding claim 13, Small teaches a method (figures 11 and 12) for controlling a chemical liquid injector (figure 1A) comprising: a driving mechanism (paragraph 0039, “internal drive motors”) which applies a pressure to a chemical liquid and pushes out the chemical liquid, and a control unit 24 (and any circuitry/algorithm/processor that controls the operation of the injector according to the method shown in figure 11, paragraph 0082, “algorithm”) which controls an operation, the method comprising: 
determining injection conditions for an injection preliminary operation using parameters of injection conditions for a main injection (execution of selected injection protocol, 1106 in figure 11) by a computer (algorithm or circuitry component that sets injection preliminary operation using parameters of injection conditions, paragraph 0060, lines 3-7, paragraph 0018, lines 7-10, paragraph 0020, lines 8-16, paragraph 0089, lines 1-4, “generated using the stored information and protocol parameters”); and 
executing the injection preliminary operation and the main injection consecutively in this order (paragraph 0084, patency check is performed prior to protocol execution).

Regarding claim 14, Small teaches wherein an injection rate (see “20 flow ml/sec” for side “B” in figure 13) of the chemical liquid (liquid stored in side “B” in figure 13) for the injection preliminary operation (“Test” in figure 13) is higher than an injection rate (see “2.0 flow ml/sec” for side “B” in figure 13) of the chemical liquid for the main injection (“PH2” in figure 13).

Regarding claim 15, Small teaches wherein an injection time (see “proto* Duration sec” in figure 13 for “Test”) for the chemical liquid in the injection preliminary operation (see “Test” in figure 13) is shorter than the injection time (see “proto* Duration sec” in figure 13 for “PH1” and “PH2” in figure 13) of the chemical liquid for the main injection (see “PH1” and “PH2” in figure 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Small et al. (US 2007/0100282 A1) in view of Shigeru (WO 2014168210 A1, Examiner uses English translation for referring the specification of this patent).
Regarding claim 9, Small discloses the claimed invention substantially as claimed, as set forth above in claims 1, 7 and 8 above. Small further discloses wherein the connector the connector 812 is a mixing device 812 which mixes liquids (as shown in figure 9, the interior shape of element 812 followed by single outlet 814 allows mixing liquids). However, Small is silent regarding a mixing device which mixes liquids by generating a swirl flow.
However, Shigeru teaches a design of a chemical liquid injector wherein a mixing device 241 which mixes liquid by generating a swirl flow (page 23, lines 33-40) for the purpose of effectively mixing the chemical solutions when injecting the chemical solution (page 23, lines 5-8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the mixing device of Small to incorporate a mixing device which mixes liquids by generating a swirl flow as taught by Shigeru for the purpose of effectively mixing the chemical solutions when injecting the chemical solution (page 23, lines 5-8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nemoto et al. (US 2004/0249344 A1), Small et al. (US 2006/0079842 A1), Nemoto et al. (US 2006/0184122 A1), Nemoto et al. (US 2007/0093712 A1), Nemoto et al. (US 2007/0167919 A1), Nemoto (US 2012/0306881 A1), Nemoto (US 2013/0030290 A1): discloses the design of a chemical liquid injector comprising two syringes connected to a control unit for controlling the liquid injection through both syringes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783